Citation Nr: 1523622	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  04-24 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to a rating higher than 50 percent for somatization disorder. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003 and October 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The February 2003 rating decision denied service connection for right ear hearing loss, and the October 2011 rating decision denied a rating higher than 30 percent for service-connected somatization disorder.  In a July 2012 rating decision, the RO subsequently increased the rating for somatization disorder to 50 percent for the entire period on appeal (i.e. since November 23, 2010).  The Veteran is presumed to be seeking the highest rating available.  

When the service connection claim for right ear hearing loss was initially before the
Board in August 2008, the Board reopened and remanded the Veteran's claim for outstanding VA treatment records and a VA examination.  The claim was again before the Board in June 2010, when it was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and pursuant to a November 2011 Memorandum Decision, the Court vacated and remanded the Board's June 2010 decision.  The Memorandum Decision instructed VA to issue a notice letter to the Veteran in compliance with 38 C.F.R. § 3.159(e) and to pursue any additional necessary development. 

In July 2012, the Board remanded the case for compliance with the Court's November 2011 Memorandum Decision regarding the service connection claim for right ear hearing loss.  Additionally, the Board remanded the increased rating claim under Manlincon v. West, 12 Vet App 238 (1999), as the Veteran had submitted a timely notice of disagreement regarding this issue and the RO had not yet issued a statement of the case.

Regarding the service connection claim for right ear hearing loss, as the Board's decision herein is fully favorable, discussion of compliance with the remand directives is unnecessary.  As to the higher rating claim for somatization disorder, a statement of the case was issued in July 2012, and the Veteran timely perfected his appeal.  As such, there has been compliance with the Board's remand directives regarding this issue, and the Board has jurisdiction to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).      

As a final preliminary matter, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran directly submitted a TDIU claim as part of his increased rating claim for service-connected somatization disorder.  In the October 2011 rating decision, the RO denied entitlement to TDIU.  While the Veteran submitted a notice of disagreement as to the increased rating claim, he did not submit a notice of disagreement for the TDIU claim.  Since the time of the October 2011 decision, the Veteran has not re-asserted that he is unable to work as a result of his service-connected disabilities, nor has such been raised by the record.  A February 2011 VA neurologic examination noted that he had retired due to his prostate cancer and radiation therapy (which is not service connected), and a July 2014 VA examination did not find the Veteran to be unemployable as a result of his psychiatric disability.  As a result, the issue of entitlement to TDIU has already been adjudicated, was not appealed, and has not been subsequently raised.


FINDINGS OF FACT

1.  The evidence shows that the Veteran was exposed to loud noises in service and that his right ear hearing loss is related to service. 

2.  During the period on appeal, the Veteran's somatization disorder has been manifested, at most, by occupational and social impairment with reduced reliability and productivity due to such symptoms as: chronic sleep impairment; disturbances of motivation and mood; depressed mood and irritability; social isolation; and some evidence of dizzy spells; it has not been manifested by occupational and social impairment with deficiencies in most areas.   



CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014). 

2.  The criteria for a rating higher than 50 percent for service-connected somatization disorder during the period on appeal have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.126(d), 4.130, Diagnostic Code 9421 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

As the Board herein grants service connection for right ear hearing loss, which represents a full grant of the benefit sought, no discussion of VA's duties to notify and assist is necessary regarding that issue.  

As to the higher rating claim for somatization disorder, a standard February 2011 letter satisfied the duty to notify provisions.  Regarding the duty to assist, the Veteran's VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided with VA examinations in February 2011, September 2012, and July 2014.  These examination reports are adequate because they are based upon consideration of the Veteran's medical history and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  As such, VA's duty to assist has been met.  

Service Connection - Right Ear Hearing Loss 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran asserts that his right ear hearing loss began during service and has continued since separation from service.  He first submitted a claim for service connection for this condition in September 1983.  The Veteran's Form DD-214 reflects a military occupational specialty (MOS) of BM-0100 (boatswain's mate).  The Veteran has consistently asserted that he was exposed to loud noise in service.  He reported that he worked on a deck force that chipped, grinded, and sanded the sides and deck of the ship on which he served.  See, e.g., January 1984 letter.  The Veteran stated that the air hammers and sanders caused a horrible rumbling sound, and that ear protection did not cut out the noise.  He submitted statements from three of his fellow servicemen and from his pastor.  Each of these individuals reported that they had known the Veteran since before he entered service.  They each stated that the Veteran did not have any hearing problems prior to service, and that beginning in 1973, he was unable to hear well out of his right ear, and had to turn his head in order to hear.

Regarding claims for hearing loss, the Board notes that this disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case, there is no audiometric data available from the time of the Veteran's entrance into service or from his separation from service.  While the April 1973 separation examination report listed a whispered voice test as normal, this test is not recognized as an objective indicator of hearing loss. 

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.   

Audiometric testing conducted during the Veteran's November 2014 VA examination revealed puretone thresholds in decibels as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
80
80
85
90
90
44

While the examiner noted that the Veteran's word recognition score was unreliable, the puretone test results were not questioned.  The examiner diagnosed mixed hearing loss, and opined that it was at least as likely as not that the Veteran's hearing loss was related to service, since he reported in-service exposure to ship and engine noises and air hammers, and these noises were known to cause damage to the cochlear outer hair cells, which in turn resulted in hearing loss.  
 
In short, the Veteran has presented competent and credible reports of noise exposure in service, which is consistent with his service personnel records.  In November 2014, a VA examiner opined that the Veteran's currently-diagnosed hearing loss was at least as likely as not related to service.  Therefore, service connection for right ear hearing loss is warranted. 

Increased Rating - Somatization Disorder 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's somatization disorder has been rated as 50 percent disabling since November 23, 2010 (i.e. during the entire period on appeal).  Somatization disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9421, which is rated under the General Rating Formula for Mental Disorders (General Rating Formula).  Pursuant to 38 C.F.R. § 4.126(d), when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9421, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id. 

The record for the period on appeal includes VA examination reports from February 2011, September 2012, and July 2014, as well as VA treatment records and lay statements from the Veteran.  While private treatment records dated within the appellate period are of record, they do not pertain to the Veteran's psychiatric disorder.  And while the record does contain private psychiatric evaluations, these evaluations are dated several years prior to the period on appeal.              

According to a December 2010 VA mental health consultation, the Veteran reported that the last time he was seen for VA mental health treatment was in August 2009, at which time he was diagnosed with posttraumatic stress disorder (PTSD), dysthymia, and somatization disorder, by history.  The Veteran reported living by himself and being separated from his wife.  He described nightmares, a quick temper, and paranoia, as well as feeling depressed.  On objective examination, the Veteran was alert and oriented to time, place, and person.  He was well-groomed and cooperative, with clear speech, an anxious mood, and fair insight and judgment.  He denied suicidal or homicidal ideation.  The psychiatrist assigned a GAF score of 68.   

In February 2011, the Veteran was afforded a VA psychiatric examination to evaluate the severity of his psychiatric disorder.  The examiner, a psychologist, noted that the Veteran had recently been prescribed antidepressants.  He described the Veteran as very evasive and vague regarding his treatment history and current symptoms.  The Veteran stated that he was depressed and irritable, and that when he got angry, he would bite himself.  He stated that he continued to experience headaches and blackouts four times per day, but the examiner noted that these symptoms were not reported in the Veteran's VA mental health treatment records.  

Objective findings on examination revealed that the Veteran had an appropriate affect and a depressed mood, and that he was manipulative and irritable towards the examiner.  The Veteran's attention was intact, and he was oriented to person, time, and place.  The examiner found the Veteran's thought process and thought content to be unremarkable, and noted that he did not experience any delusions.  He stated that the Veteran understood the outcomes of behavior, and that he did not have any sleep impairment or hallucinations.  The examiner noted no suicidal or homicidal thoughts, no panic attacks, no obsessive or ritualistic behavior, and fair impulse control.  The examiner also found that the Veteran's recent, remote, and immediate memory was normal.  

The examiner diagnosed depressive disorder not otherwise specified, and somatization disorder by history.  He noted that the Veteran did not socialize and lived alone.  The examiner indicated that the Veteran's depression was being treated at the Dublin VA Medical Center, and that the Veteran did not meet the criteria for a current diagnosis of somatization disorder due to a lack of ongoing treatment and a lack of complaints pertaining to this disorder in his treatment records.  Based upon objective examination, the examiner determined that the Veteran experienced no deficiencies in judgment, thinking, family relations, or work, but that there was a deficiency in mood.  The examiner also concluded that there was reduced reliability and productivity due to the Veteran's psychiatric symptoms.

Also in February 2011, the Veteran was afforded a VA neurologic examination.  The Veteran reported experiencing headaches daily that lasted from one to two days, and he also reported dizziness and drowsiness that occurred with these headaches.  He stated that he experienced blackouts three to four times per day, but that he could feel them coming on and would sit down until they passed.  He reported that the dizziness would last for a few minutes.  The Veteran denied any witnessed events of syncope by medical personnel, but stated that his friends and family witnessed these events.  He reported that most of the headaches he experienced were prostrating.  The examiner determined that the Veteran's neurological examination was normal, but that he had a history of somatization disorder with manifestations of headaches, dizziness, and blackouts.  The examiner noted no effects on usual occupation or resulting work problems, and also found no effects on usual daily activities.  The examiner did note that functional deficits included working at heights or around heavy machinery due to dizziness and syncope, and that the Veteran might need to defer some activities until the headaches resolved or the dizziness passed, but that the Veteran should be capable of at least light level activity.  

In a November 2011 statement, the Veteran asserted that his somatization disorder was misdiagnosed in 1975/1976, and that his psychiatric disorder had manifested over the years with fear, depression, and sleep apnea.  He also reported that he was currently taking medication for his psychiatric condition.  In a December 2011 notice of disagreement, the Veteran stated that his mental health disorder was characterized by headaches, blackouts, and dizziness, and that these issues led to social isolation.  

In September 2012, the Veteran was afforded another VA mental disorders examination.  The examiner, a psychologist, diagnosed depressive disorder not otherwise specified and somatization disorder, previously called anxiety somatization disorder.  He noted that more than one mental disorder was diagnosed, and he assigned a GAF score of 60.  Based on his examination, he determined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner determined that approximately 80 percent of the Veteran's psychiatric functional impairment was caused by his (nonservice-connected) depression and that approximately 20 percent was caused by his somatoform disorder.  The examiner noted a behavioral history of multiple family bouts between 1997 and 2005, leading to marital separation in 2006.  The examiner determined that out of nearly 30 possible symptoms, only two were present in the Veteran's case: depressed mood and chronic sleep impairment.  

A January 2013 mental health note stated that the Veteran needed to refill his medication.  The psychiatrist noted that the Veteran's affect was appropriate, his mood was euthymic, his behavior was friendly and cooperative, his speech was clear, his attention and judgment were age-appropriate, his impulse control was within normal limits, and he had no memory problems.  The psychiatrist listed a diagnostic impression of somatization disorder.   
 
According to a May 2013 VA mental health note, the Veteran was living with a significant other.  The psychiatrist noted that the Veteran's affect was appropriate, his mood was anxious, his behavior was friendly, his speech was clear, his attention and judgment were age-appropriate, his impulse control was within normal limits, and he had no memory problems.  The psychiatrist diagnosed adjustment reaction with mixed emotion.   

According to a July 2013 VA treatment note, the Veteran reported that he could feel dizzy spells coming on and that he was able to prepare himself for them.  He stated that he had not fallen in the last few months.  This information was relayed in the context of an assessment for prostate cancer in remission.  He was determined not to have any increased risk for falls.

A March 2014 VA mental health note stated that the Veteran returned for medication management and a routine follow-up visit.  The psychiatrist found the Veteran's affect to be appropriate, with a euthymic mood, cooperative behavior, clear speech, no memory problems, impulse control within normal limits, and logical and coherent thoughts, with age-appropriate judgment.  The psychiatrist diagnosed adjustment reaction with mixed emotional features.      

In July 2014, the Veteran was provided a third VA mental disorders examination during the appellate period.  The examiner diagnosed depressive disorder not otherwise specified, and found that the Veteran did not currently meet the criteria for a continued diagnosis of somatization disorder.  He determined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner stated that he had reviewed the electronic claims file, which contained the Veteran's VA treatment records.  He noted the Veteran's significant physical health problems, including prostate cancer and a rectal fistula necessitating a colostomy and ileostomy.  He noted that the Veteran lived alone, took care of the ostomy bags, cooked, and occasionally ate out.  The Veteran reported that he had no energy or friends, and that he was divorced twice.  The Veteran also reported a history of seven charges of domestic violence.  

On examination, the examiner noted the presence of the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and an inability in establishing and maintaining effective work and social relationships, as well as difficulty in adapting to stressful circumstances.  The examiner also found that the Veteran's mood was depressed, his cognition was intact, his insight and judgment were fair, and the Veteran denied suicidal or homicidal ideation, and denied auditory or visual hallucinations.  The examiner reiterated that while the Veteran met the criteria for a diagnosis of depressive disorder, he did not meet the criteria of a diagnosis of somatization disorder.  When asked whether it was possible to differentiate which portion of social and occupational impairment was caused by each mental disorder, the examiner responded that the question was not applicable, since the Veteran only had a current diagnosis of depressive disorder.    

According to a July 2014 VA mental health note, the Veteran was presently living alone.  The psychiatrist determined that the Veteran's mood was anxious, and that his behavior was cooperative, with clear speech, no memory problems, impulse control within normal limits, and logical and coherent thoughts, with age-appropriate judgment.  The Veteran denied suicidal or homicidal thoughts.  The psychiatrist diagnosed adjustment reaction with mixed emotional features.      
  
An October 2014 VA mental health note reflects that the Veteran returned for follow-up and medication management.  The psychiatrist determined the Veteran's affect and mood were anxious, and that his behavior was friendly and cooperative, with clear speech, no memory problems, impulse control within normal limits, and logical and coherent thoughts, with age-appropriate judgment.  The Veteran denied suicidal or homicidal thoughts.  The psychiatrist diagnosed adjustment reaction with mixed emotional features.      

Next, the Board notes that although the symptoms listed under the general psychiatric rating criteria for a 70 percent rating are neither exhaustive nor required for such rating, they provide examples demonstrating serious impairment of both social and occupational functioning, with deficiencies in most areas of work, life, and cognition.   

The Board finds that the Veteran's disability picture during the entire period on appeal is encompassed by the 50 percent rating already in effect, and does not warrant a higher rating.  The Veteran's depressed mood and irritability, chronic sleep impairment, and social isolation are already contemplated by the 50 percent rating.  As to the Veteran's specific report of biting himself when angry, as he described during his February 2011 VA examination, the Board finds that this report does not hold any probative value.  First, the examiner stated that the Veteran was very evasive and vague regarding his treatment history and current symptoms, and even described the Veteran's attitude towards the examiner as manipulative.  Second, the Veteran's report is not borne out by any of his treatment records.  The symptom of biting himself when angry is not recorded anywhere else, including in the two subsequent VA mental disorders examination reports.  
  
To satisfy the criteria for the next higher (i.e. 70 percent) disability rating, the Veteran's somatization disorder would need to more closely approximate occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; impaired impulse control such as unprovoked irritability and periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  The preponderance of the evidence shows that the Veteran does not have this degree of impairment.  While the July 2014 VA examiner noted symptoms of difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships, his ultimate medical determination was that the Veteran's overall level of functional impairment was equivalent to that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This level of impairment corresponds to no more than a 50 percent rating.  Further, a previous VA mental health note from May 2013 (during the appellate period) noted that the Veteran was living with a significant other, which demonstrates that he has the capacity to form relationships, even if he was living alone at the time of the July 2014 VA examination.   

Additionally, the Veteran repeatedly denied any suicidal ideation during the entire period on appeal.  There were also no reports of obsessional rituals, panic attacks, neglect of hygiene, or disrupted speech.  While the Veteran reported a history of domestic violence, none was reported during the period on appeal or for several years prior.  Moreover, the Veteran's impulse control was repeatedly found to be within normal limits throughout the appellate period, as documented by his VA treatment records.  While the February 2011 VA examiner determined that there was reduced reliability and productivity due to the Veteran's psychiatric symptoms, which corresponds to a 50 percent rating, the examiner also found that there were no deficiencies in the areas of judgment, thinking, family relations, or work, and that the only deficiency pertained to the Veteran's mood.  These examination findings are highly probative and persuasive evidence demonstrating that the Veteran does not experience deficiencies in most areas, as required by the 70 percent rating.  Although the symptoms listed in the rating criteria are merely examples and are not requirements for particular ratings, they nevertheless reflect the different levels of social and occupational impairment, and for the reasons discussed above, the Veteran's general level of impairment is most closely aligned with that of the 50 percent rating.           

During the appellate period, the Veteran's GAF scores ranged from 60 to 68.  The lowest GAF score of 60 is indicative of, at worst, moderate symptoms or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  This range of GAF scores does not translate to the psychiatric symptoms and functional impairment contemplated by a 70 percent rating.      

While each of the three VA examination reports from the period on appeal fluctuated in terms of their conclusions as to the severity of the Veteran's psychiatric disorder, none of the three examiners ultimately determined that the Veteran experienced occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; impaired impulse control such as unprovoked irritability and periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  The highest level of overall functional impairment was given by the February 2011 VA examiner, and this determination of reduced reliability and productivity corresponds to a 50 percent rating, for which the Veteran is already in receipt during the entire appellate period.  The criteria for the next higher disability rating (i.e. 70 percent) have not been met at any time during the period on appeal, including during the one-year look-back period.  Therefore, staged ratings are not warranted.  Hart, 21 Vet. App. 505. 

The Board has also considered whether the evidence warrants a higher rating under an alternative diagnostic code.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence.)  Since the Veteran has complained of experiencing headaches, blackouts, and dizziness, Diagnostic Code 8100 (Migraines) is applicable.  However, the highest rating possible under DC 8100 is 50 percent, for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  Based on the evidence of record, particularly the February 2011 VA neurological disorders examination findings, the Veteran's reported frequency and severity of his headaches meet the criteria for a 50 percent rating under DC 8100.  However, since the Veteran is already being compensated with a 50 percent rating for this disability, which is the maximum rating possible under DC 8100, the alternative rating would not provide any benefit to the Veteran and a separate rating for the Veteran's headaches under Diagnostic Code 8100 is prohibited.  38 C.F.R. § 4.126(d).  Therefore, a rating higher than 50 percent for somatization disorder is not warranted for any portion of the appeal.  

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's somatization disorder, which is productive of depressed mood and irritability, sleep impairment, and social isolation, along with frequent, prostrating headaches, dizziness lasting a few minutes, and blackouts.  These manifestations fit within the general rating criteria for mental disorders, which divide the varying degrees of occupational and social impairment into broad categories.  As discussed in the above section, while a rating under DC 8100 for headaches may be applicable, the assignment of two separate ratings would constitute pyramiding, which is prohibited by law.  The assigned 50 percent schedular rating broadly encompasses occupational and social impairment with reduced reliability and productivity due to a host of symptoms affecting relationships, cognition, mood, etc.  The Veteran's manifested symptoms during the period on appeal are encompassed by this general rating category.  As such, the rating criteria are adequate to evaluate the Veteran's somatization disorder, and referral for consideration of extraschedular rating is not warranted. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his reported symptoms are consistent with the degree of disability addressed by the 50 percent rating criteria.  As such, referral for consideration of an extraschedular rating is not warranted.  


ORDER

Service connection for right ear hearing loss is granted. 

A rating higher than 50 percent for service-connected somatization disorder is denied. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


